      Case 3:18-cv-00831-CWR-LRA Document 14 Filed 04/22/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

ANGELA MARIE WARD, on behalf of                                                        PLAINTIFF
GEORGIA ELLEN HEAD

V.                                                         CAUSE NO. 3:18-CV-831-CWR-LRA

THE STATE OF MISSISSIPPI; RALPH                                                    DEFENDANTS
PRICE; UNKNOWN JUDGE PERSONS;
PATRICK SHEEHAN; JD LEE; YVETTE
STELLY; VONDER BRUEGGE BRYAN J;
SOUTH MISSISSIPPI STATE HOSPITAL;
PINE GROVE STATE HOSPITAL; EAST
MISSISSIPPI STATE HOSPITAL;
RULEVILLE NURSING HOME AND
REHABILITATION CENTER; MERIT
HEALTH OF JACKSON MISSISSIPPI;
GULF OAKS PSYCHIATRIC
ASSOCIATES; SUNFLOWER
CHANCERY COURT MS; RULEVILLE
POLICE DEPARTMENT

                                        FINAL JUDGMENT

          Having entered an Order dismissing all of the claims in this case, see Docket No. 13, this

Court finds that this cause should be dismissed without prejudice and closed on the Court’s

docket.

          SO ORDERED, this the 22nd day of April, 2019.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE
